Melvin Mayfield, Judge, dissenting. I dissent from the majority opinion in this case for the same reason that I dissented in Finn v. State, 36 Ark. App. 89, 819 S.W.2d 25 (1991). The appellant in Finn did not petition the Arkansas Supreme Court for review as provided in that court’s Rule 29(6). Generally, the judges of this court accept the majority decisions of this court and do not continue to dissent. Because our Supreme Court was not asked to review Finn, because the decision in Finn was handed down only last month, and because the issue has been argued by the appellant in the present case, the judges who dissented in Finn dissent again in the present case. In Finn the majority opinion relied strongly upon the fact that the point raised in the dissent in that case was not raised by the appellant in the trial court nor on appeal to this court. In the present case, however, the point is raised in the appeal to this court. It is my position, of course, that the trial court’s order sentencing the appellant to jail for contempt is an illegal sentence. The merits of that position were discussed in the dissent in Finn and need not be discussed again in this case. I would point out, however, that the factors which result in the denial of due process and fundamental fairness when a defendant appears in court on a petition to revoke a suspended sentence but is held in contempt are more clearly set out in the appellant’s brief in this case than they were in the dissent in Finn. They are as follows: (1) There is no notification of the contempt proceedings. (2) There is no indication in the order suspending sentence that a violation of the conditions of the suspended sentence may be construed as contempt. (3) There is no finding of the willful disobedience which must be shown in a contempt proceeding. Finally, I note the statement in the majority opinion that suggests the defendant here did not object to the contempt order in the trial court because she would be better off not to raise the issue there but to wait and raise it on appeal. The answer is that, if the contempt order is set aside, the trial court can still proceed on a petition for revocation unless something else will prevent it. And that, I suggest, may be the very reason the trial court would go the contempt route. However, if revocation is barred, I think it is wrong to proceed in contempt without meeting the due process and fundamental fairness requirements which were ignored here and in Finn. Cooper, J., joins in this dissent.